IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 19, 2008

                                     No. 08-30218                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ANGELA DAWN DOWLING

                                                  Plaintiff
v.

GEORGIA-PACIFIC CORPORATION

                                                  Defendant - Third Party Plaintiff -
                                                  Appellee

v.

KELLOGG BROWN & ROOT INC

                                                  Third Party Defendant - Appellant



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                   (02-CV-637)


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 08-30218

      Third-party defendant / appellant Kellogg Brown & Root, Inc. (“KBR”) has
filed an unopposed motion for a determination regarding appellate jurisdiction
prior to the issuance of a briefing schedule. We grant the motion and conclude
that we have appellate jurisdiction over this case.
      KBR filed the instant motion out of an abundance of caution because the
order appealed from does not contain a specific dollar amount. Instead, the
district court, upon granting summary judgment in favor of Georgia-Pacific
Corporation (“GP”), ordered KBR to (1) indemnify GP for the full amount of the
settlement proceeds paid to the plaintiff on the underlying claim; and (2)
reimburse GP for all attorney’s fees and costs incurred in this matter.
      We have jurisdiction over appeals from all “final decisions” of the district
courts. See 28 U.S.C. § 1291. “A judgment is final when it terminates litigation
on the merits and leaves the court with nothing to do except execute the
judgment.” Zink v. United States, 929 F.2d 1015, 1020 (5th Cir. 1991). However,
a judgment is not final until both liability and damages are determined. Deloach
v. Delchamps, 897 F.2d 815, 826 (5th Cir. 1990). “Although there is no statute
or rule that specifies the essential elements of a final judgment and the Supreme
Court has held that no form of words and no peculiar formal act is necessary to
evince the rendition of a judgment, a final judgment for money must, at least,
determine, or specify the means for determining, the amount of the judgment.”
Zink, 929 F.2d at 1020 (internal citations omitted).
      Here, the district court specifically ordered KBR to indemnify GP for the
full amount of the settlement proceeds paid to the plaintiff on the underlying
claim. The parties agree that the amount is readily available through court
documents. With respect to the issue of attorney’s fees and costs, the Supreme
Court has made clear that “a decision on the merits is a ‘final decision’ for
purposes of § 1291 whether or not there remains for adjudication a request for



                                        2
                                No. 08-30218

attorney’s fees attributable to the case.” Budinich v. Becton Dickinson & Co.,
486 U.S. 196, 202-03 (1988).
     Thus, we have appellate jurisdiction over this case.




                                      3